DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, and 6-7 objected to because of the following informalities:  
Claim 2: …rotateable.
Claims 6 and 7 should be changed to 5 and 6.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 9, 11 and 14 of U.S. Patent No. 10,552,942 in view of Morimoto (US 2011/0149125).

Instant Application 16/744,085
U.S. Patent No. 10,552,942
Claim 1. A color plenoptic imaging system comprising: 
imaging optics that image an object onto an image plane of the imaging optics, the imaging optics characterized by a pupil located at a pupil plane; 
a microlens array located at the image plane of the imaging optics; 
a color filter array, wherein each microlens in the microlens array includes a corresponding color filter from the color filter array; and 
a sensor array located at a conjugate to the pupil plane, the microlens array imaging the pupil plane onto the sensor array, the sensor array capturing a plenoptic image of the object, the plenoptic image comprising a plurality of superpixels corresponding to the microlenses in the microlens array, each 

imaging optics that image an object onto an image plane of the imaging optics, the imaging optics characterized by a pupil located at a pupil plane; 
a microlens array located at the image plane of the imaging optics; and 



a rotatable sensor array located at a conjugate to the pupil plane, the microlens array imaging the pupil plane onto the sensor array, the sensor array capturing a plenoptic image of the object, the plenoptic image comprising a plurality of superpixels, each superpixel including a center subpixel, the collection of 
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.



However, Morimoto teaches that the plenoptic image comprising a plurality of superpixels corresponding to each microlenses 104a, each superpixel imaging the pupil plane filtered by the color filter corresponding to the microlens forming the superpixel (Morimoto: see figs. 1, 3, 5 and pars. [0029], [0033]-[0035], [0049]-[0059], [0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Morimoto with the system/method of primary reference to include a plurality of superpixels corresponding to each microlenses 104a, each superpixel imaging the pupil plane filtered by the color filter corresponding to the microlens forming the superpixel.
One would have been motivated to obtain a quality image for the plenoptic imaging system. 

Instant Application 16,744,085
U.S. Patent No. 10,552,942
Claim 2. The plenoptic imaging system of claim 1, wherein the microlens array is rotatable relative to the sensor array.
Claim 4. The plenoptic imaging system of claim 1 wherein the microlens array and the sensor array are rotated relative to each other such that, within the plenoptic image, adjacent center subpixels are not in a same row of subpixels.

Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.
Claim 4. The plenoptic imaging system of claim 3, wherein the pattern of the color filter array comprises at least a first color filter and a second color filter.
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.
Claim 7. The plenoptic imaging system of claim 4, wherein the color filter array includes at least a third color filter.
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.
Claim 10. The plenoptic imaging system of claim 3, wherein the pattern of the color array comprises at least a first type of color filter and a second type of color filter
Claim 6. The plenoptic imaging system of claim 1 wherein the sensor array comprises an array of visible color sensors and an array of infrared sensors.

Claim 6. The plenoptic imaging system of claim 1 wherein the sensor array comprises an array of visible color sensors and an array of infrared sensors.
Claim 12. The plenoptic imaging system of claim 3, wherein the pattern is a Bayer pattern.
Claim 11. The plenoptic imaging system of claim 10 wherein the sensor array comprises red, green and blue color sensors arranged in a Bayer pattern.
Claim 14. The plenoptic imaging system of claim 1, wherein the sensor array comprises sensors for different colors.
Claim 1. …the rotatable sensor array comprises at least two arrays of different color sensors that capture subpixels of different colors …
Claim 15. The plenoptic imaging system of claim 1, wherein the captured center view data is used to generate a preview image of what the plenoptic imaging system captures.
Claim 7. The plenoptic imaging system of claim 1 wherein the captured center view data is used to generate a preview image of what the plenoptic imaging system captures.
Claim 19. The plenoptic imaging system of claim 1, wherein the superpixels are arranged in a hexagonal array.
Claim 14. The plenoptic imaging system of claim 1 wherein the superpixels are arranged in a hexagonal array.
Claim 5. The plenoptic imaging system of claim 4, wherein the color filter array comprises a dissimilar number of first color filters and second color filters.
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of 

Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.
Claim 8. The plenoptic imaging system of claim 7, wherein the color filter array comprises a same number of second color filters and third color filters, the same number different than a dissimilar number of first color filters.
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.
Claim 9. The plenoptic imaging system of claim 7, wherein the color filter array comprises a same number of first color filters, second color filters, and third color filters.
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.



Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,552,942 in view of Morimoto (US 2011/0149125) and further in view of Dokor et al. (“Dokor”, US 9,207,759).

Claim 13. The plenoptic imaging system of claim 1, wherein the sensor array comprises monochromatic sensors.
Claim 1. A color plenoptic imaging system comprising: 
imaging optics that image an object onto an image plane of the imaging optics, the imaging optics characterized by a pupil located at a pupil plane; 
a microlens array located at the image plane of the imaging optics; and 
a rotatable sensor array located at a conjugate to the pupil plane, the microlens array imaging the pupil plane onto the sensor array, the sensor array capturing a plenoptic image of the object, the plenoptic image comprising a plurality of superpixels, each superpixel including a center subpixel, the collection of center subpixels from the plurality of superpixels forming a set of captured center view data for the object; wherein: the rotatable sensor array comprises at least two 
Claim 9. The plenoptic imaging system of claim 1 further comprising: a color filter array with one color filter for each microlens in the microlens array; the color filters consisting of red, green and blue color filters arranged in a Bayer pattern.


Claims 1 and 9 of U.S. Patent No. 10,552,942 fail to teach the sensor array comprises monochromatic sensors. 
On the other hand, Dokor teaches that the sensor array comprises monochromatic sensors (Dokor: see col. 8, lines 10-20, wherein the sensor array comprises monochromatic sensors).

One would have been motivated to obtain monochromatic image by having the monochromatic sensor. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 12, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (US 2011/0149125).

Regarding claim 1, Morimoto discloses a color plenoptic imaging system comprising:
imaging optics that image an object onto an image plane of the imaging optics, the imaging optics characterized by a pupil located at a pupil plane (Morimoto: see figs. 1, 3 and pars. [0029], [0033]-[0035], wherein a main lens 11/102 that image an object onto an image plane at a microlens array 12/104 of a main lens 11/102, the main lens 11/102 characterized by a pupil located at a pupil plane at the main lens 11/102); 
a microlens array located at the image plane of the imaging optics (Morimoto: see figs. 1, 3 and pars. [0029], [0033]-[0035], in which a microlens array 12/104 located at the image plane of the main lens 11/102); 
(Morimoto: see fig. 5 and pars. [0049] and [0059], noted that a color filter array, wherein each microlens in the microlens array 12/104 includes a corresponding color filter from the color filter array); and 
a sensor array located at a conjugate to the pupil plane (Morimoto: see figs. 1, 3 and pars. [0029], [0033]-[0035], wherein an image sensor 13 located at a conjugate to the pupil plane at the main lens 11), the microlens array imaging the pupil plane onto the sensor array (Morimoto: see figs. 1, 3 and pars. [0029], [0033]-[0035], wherein the microlens array 12/104 imaging the pupil plane at the main lens 11/102 onto the sensor array 13/106), the sensor array capturing a plenoptic image of the object, the plenoptic image comprising a plurality of superpixels corresponding to the microlenses in the microlens array, each superpixel imaging the pupil plane filtered by the color filter corresponding to the microlens forming the superpixel (Morimoto: see figs. 1, 3, 5 and pars. [0029], [0033]-[0035], [0049], [0059] [0061], wherein the image sensor 13/106 capturing a plenoptic image of the object, the plenoptic image comprising a plurality of superpixels corresponding to each microlenses 104a in the microlens array 12/104, each superpixel imaging the pupil plane filtered by the color filter corresponding to the microlens forming the superpixel), each superpixel including a center subpixel, the collection of center subpixels from the plurality of superpixels forming a set of captured center view data for the object (Morimoto: see figs. 1, 3, 5 and pars. [0029], [0033]-[0035], [0061], wherein each superpixel including a center subpixel, the collection of center subpixels from the plurality of super pixels forming a set of captured center view data for the object).

Regarding claim 3, Morimoto discloses the plenoptic imaging system of claim 1, wherein the color filter array forms a pattern (Morimoto: see fig. 5 and pars. [0049], [0059], wherein the color filter consisting of red, green and blue color filters arranged in a Bayer pattern).

Regarding claim 4, Morimoto discloses the plenoptic imaging system of claim 3, wherein the pattern of the color filter array comprises at least a first color filter and a second color filter (Morimoto: see fig. 5 and pars. [0049], [0059], in which the pattern of the color filter array comprises red and green color filters).

Regarding claim 5, Morimoto discloses the plenoptic imaging system of claim 4, wherein the color filter array comprises a dissimilar number of first color filters and second color filters (Morimoto: see fig. 5 and pars. [0049], [0059], wherein the color filter array comprises one red filter and 2 green filters).

Regarding claim 6, Morimoto discloses the plenoptic imaging system of claim 4, wherein the color filter array comprises a same number of first color filters and second color filters (Morimoto: see fig. 5 and pars. [0049], [0059], wherein the color filter array comprises one red filter and one green filter).

Regarding claim 7, Morimoto discloses the plenoptic imaging system of claim 4, wherein the color filter array includes at least a third color filter (Morimoto: see fig. 5 and pars. [0049], [0059], in which the pattern of the color filter array comprises blue color filters).

Regarding claim 4, Morimoto discloses the plenoptic imaging system of claim 3, wherein the pattern of the color filter array comprises at least a first color filter and a second color filter (Morimoto: see fig. 5 and pars. [0049], [0059], in which the pattern of the color filter array comprises green and red color filters).

Regarding claim 7, Morimoto discloses the plenoptic imaging system of claim 4, wherein the color filter array includes at least a third color filter (Morimoto: see fig. 5 and pars. [0049], [0059], in which the pattern of the color filter array comprises blue color filters).

Regarding claim 8, Morimoto discloses the plenoptic imaging system of claim 7, wherein the color filter array comprises a same number of second color filters and third color filters, the same number different than a dissimilar number of first color filters (Morimoto: see fig. 5 and pars. [0049], [0059], in which the color filter array comprises one red filter and one blue filter, one filter different than 2 green filters).

Regarding claim 9, Morimoto discloses the plenoptic imaging system of claim 7, wherein the color filter array comprises a same number of first color filters, second color filters, and third color filters (Morimoto: see fig. 5 and pars. [0049], [0059], wherein the color filter array comprises one red filter, one green filter and one blue filter).

Regarding claim 12, Morimoto discloses the plenoptic imaging system of claim 3, wherein the pattern is a Bayer pattern (Morimoto: see fig. 5 and pars. [0049], [0059], in which the pattern is a Bayer pattern).
 
Regarding claim 14, Morimoto discloses the plenoptic imaging system of claim 1, wherein the sensor array comprises sensors for different colors (Morimoto: see figs. 1, 3 and pars. [0029, [0059], noted that the sensor array 13/106 comprises sensors for different colors).

Regarding claim 15, Morimoto discloses the plenoptic imaging system of claim 1, wherein the captured center view data is used to generate a preview image of what the plenoptic imaging system captures (Morimoto: see par. [0049], noted that the captured center view data is used to generate a live view image of what the plenoptic imaging system captures).

Regarding claim 20, Morimoto discloses the plenoptic imaging system of claim 1, wherein the superpixels are arranged in a square array (Morimoto: see figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2011/0149125) in view of Knight et al. (“Knight”, US 2010/0265385).
Regarding claim 2, Morimoto discloses the plenoptic imaging system of claim 1.
Morimoto does not explicitly disclose that the microlens array is rotateable relative to the sensor array.
However, Knight teaches that that the microlens array is rotatable relative to the sensor array (Knight: see fig. 5, wherein that microlens array and the sensor array are rotated relative to each other).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Knight with the system/method of primary reference to include that the microlens array is rotatable relative to the sensor array.
One would have been motivated to obtain flexibility in arrangement between the microlens and the image sensor array. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2011/0149125) in view of Feng et al. (“Feng”, US 2017/0091550).

Regarding claim 10, Morimoto discloses the plenoptic imaging system of claim 3, wherein the pattern of the color array comprises at least a first type of color filter (Morimoto: see fig. 5 and pars. [0049], [0059], wherein the sensor array comprises an array of visible color sensors).
Morimoto does not disclose comprising a second type of color filter. 
(Feng: see par. [0032], wherein the system comprises near infrared color filter array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Feng with the system/method of primary reference to include a second type of color filter.
One would have been motivated to obtain image data with infrared spectrum to be captured.

Regarding claim 11, Morimoto discloses the plenoptic imaging system of claim 3, wherein the pattern of the color filter array comprises visible light color filters (Morimoto: see fig. 5 and pars. [0049], [0059], wherein the sensor array comprises an array of visible color sensors).
Morimoto does not disclose comprising an infrared color filters. 
However, Feng teaches comprising an infrared color filters (Feng: see par. [0032], wherein the system comprises near infrared color filter array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Feng with the system/method of primary reference to include an infrared color filters.
One would have been motivated to obtain image data with infrared spectrum to be captured.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2011/0149125) in view of Dokor et al. (“Dokor”, US 9,207,759).
Regarding claim 13, Morimoto discloses the plenoptic imaging system of claim 1.
Morimoto does not disclose that the sensor array comprises monochromatic sensors.
On the other hand, Dokor teaches that the sensor array comprises monochromatic sensors (Dokor: see col. 8, lines 10-20, wherein the sensor array comprises monochromatic sensors).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dokor with the system/method of primary reference to include monochromatic sensors.
One would have been motivated to obtain monochromatic image by having the monochromatic sensor. 

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2011/0149125) in view of Meng et al. (“Meng”, US 2016/0205394).

Regarding claim 16, Morimoto discloses the plenoptic imaging system of claim 15, wherein the preview image is an image including channels corresponding to the color types of the color filter array (Morimoto: see pars. [0049], [0059], wherein the live view image is an image including channels corresponding to the color types of the color filter array).
On the other hand, Meng teaches interpolating from the center subpixel (Meng: see par. [0053], wherein N subpixels is superpixel, the controller takes at least N samples, and the values could be interpolated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Meng with the system/method of primary reference to include interpolating from the center subpixel.


Regarding claim 17, Morimoto in the combination with Meng discloses the plenoptic imaging system of claim 16, wherein the preview image is a color image comprising red, green, and blue channels corresponding to the red, green, and blue colors of the color filter array (Morimoto: see pars. [0049], [0059], in which the live view image is a color image comprising red, green and blue channels corresponding to the red, green and blue color of the color filter array).

Regarding claim 19, Morimoto discloses the plenoptic imaging system of claim 1.
Morimoto does not disclose that the superpixels are arranged in a hexagonal array.
However, Meng teaches that the superpixels are arranged in a hexagonal array (Meng: see fig. 1 and par. [0032], wherein the micro imaging array 114 can ben hexagonal array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Meng with the system/method of primary reference to include that the super pixels are arranged in hexagonal array.
One would have been motivated to tighter packing of pixels, having three dominant axes 60 degrees apart and computationally efficient than square arrays.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2011/0149125) in view of Meng et al. (“Meng”, US 2016/0205394) and further in view of Feng et al. (“Feng”, US 2017/0091550).

Regarding claim 18, Morimoto in the combination with Meng discloses the plenoptic imaging system of claim 16.
Morimoto in the combination with Meng does not explicitly disclose that the preview image is an infrared image comprising at least an infrared color channel corresponding to an infrared color of the color filter array.
Nevertheless, Feng teaches that the preview image is an infrared image comprising at least an infrared color channel corresponding to an infrared color of the color filter array (Feng: see pars. [0032], [0034], wherein the preview image is an infrared image comprising at least an infrared color channel corresponding to an infrared color of the color filter array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Feng with the system/method of primary references to include an infrared color filter.
One would have been motivated to obtain image data with infrared spectrum to be captured.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LIN YE/Supervisory Patent Examiner, Art Unit 2697